224 U.S. 679 (1912)
GLEASON
v.
WOOD, COUNTY TREASURER OF PITTSBURG COUNTY, OKLAHOMA.
No. 575.
Supreme Court of United States.
Argued February 23, 1912.
Decided May 13, 1912.
ERROR TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. Willard L. Sturdevant and Mr. David C. McCurtain, with whom Mr. Edward P. Hill was on the brief, for plaintiffs in error.
Mr. Charles West, Attorney General of the State of Oklahoma, for defendants in error.
MR. JUSTICE LAMAR delivered the opinion of the court.
The complaint alleges that the plaintiffs are Choctaws owning homesteads and surplus granted under the terms of the Atoka Agreement. Their applications to enjoin the officers of the State of Oklahoma from assessing their lands for taxation for the year 1909 was denied. All of the *680 questions involved are disposed of by the decision in Choate v. Trapp, ante, p. 665. The judgment, therefore, is reversed and the case remanded with directions for further proceedings not inconsistent with that opinion.
Reversed.